J-S50022-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 NIAGARA VILLAGE LIMITED                :     IN THE SUPERIOR COURT OF
 PARTNERSHIP                            :          PENNSYLVANIA
                                        :
                                        :
              v.                        :
                                        :
                                        :
 HDSCO8, LLC AND VALERIE S.             :
 GILREATH                               :     No. 22 WDA 2018
                                        :
                   Appellants           :

          Appeal from the Judgment Entered November 30, 2017
              In the Court of Common Pleas of Erie County
                 Civil Division at No(s): No. 11532-2016


BEFORE: BOWES, J., OTT, J., and KUNSELMAN, J.

MEMORANDUM BY OTT, J.:                         FILED FEBRUARY 06, 2019

     HDSCO8, LLC and Valerie S. Gilreath (hereinafter “Tenant”) appeal from

the judgment entered November 30, 2017, in the Erie County Court of

Common Pleas in favor of Niagara Village Limited Partnership (hereinafter

“Landlord”). The trial court entered judgment in the amount of $38,809.01,

following a jury verdict for Landlord in this action to recover damages for

breach of a commercial lease.   On appeal, Tenant contends the trial court

erred or abused its discretion in: (1) precluding Tenant from arguing it was

constructively evicted from the premises; (2) precluding Tenant from arguing

the lease was never signed by Landlord; (3) permitting hearsay evidence in

support of Landlord’s purported damages; and (4) awarding counsel fees to

Landlord. For the reasons below, we affirm.
J-S50022-18



       We have gleaned the following facts from the record. On July 12, 2011,

Landlord entered into a commercial lease with Tenant for a medical office in

Erie, Pennsylvania.1      The lease was for a term from August 1, 2011, until

December 31, 2016. In February of 2014, Tenant informed Landlord that it

intended to move to Arizona. Under the terms of the Lease, the Tenant was

not permitted to sublet the office “without Landlord’s prior written consent,

which consent shall be in Landlord’s sole judgment[.]” Complaint, 6/7/2016,

Exhibit A, Facility Lease, 7/12/2011, at ¶ 16. Although Tenant produced two

potential sub-tenants, neither were accepted by Landlord. In June of 2014,

Tenant abandoned the premises, moved out of state, and neglected to pay

any further rent.

       On June 7, 2016, Landlord filed a complaint against Tenant seeking

damages as a result of Tenant’s breach of the lease.2 After both parties filed

preliminary objections and later withdrew them, Tenant filed an answer to the

complaint on September 22, 2016.               The case proceeded to an arbitration

hearing on January 12, 2017.           That same day, the arbitrators entered an

award in favor of Landlord and against Tenant in the amount of $42,291.70.

Tenant filed a timely appeal to the Erie County Court of Common Pleas.




____________________________________________


1 The Lease lists the tenant as HDSC08. Valerie Gilreath, the doctor operating
the office, signed a separate Guaranty of Lease.

2 The damages sought included, inter alia, unpaid rent, improvements
required for a new tenant, and a leasing commission.

                                           -2-
J-S50022-18



       Following a trial, on September 15, 2017, a jury found for Landlord, and

awarded damages in the amount of $30,684.57, against Tenant.               Both

Landlord and Tenant filed timely post-trial motions. Tenant challenged the

trial court’s exclusion of certain defenses and its admission of hearsay

evidence of damages. Landlord sought an additur and attorneys’ fees. On

November 29, 2017, the trial court conducted a hearing on the motions for

post-trial relief, and, thereafter, entered an order: (1) denying Tenant’s post-

trial motions and Landlord’s request for an additur, and (2) granting Landlord’s

request for attorneys’ fees in the amount of $8,124.44. The court also entered

judgment for Landlord in the amount of $38,809.01.          This timely appeal

followed.3

       On February 27, 2018, the trial court filed an opinion, noting that

although Tenant had requested the trial transcript, it “failed to make any

payment or deposit for the transcription of any of the court proceedings in this

case pursuant to Pa.R.A.P. 1911(a), Rule of Judicial Administration 4007(D),

and Erie County Rule of Judicial Administration 4007(B).” Trial Court Opinion,

2/26/2018, at 5. Therefore, the court concluded Tenant had waived most of

its claims on appeal. See id. at 6. Nevertheless, the court was able to address

two of Tenant’s issues which did not require review of the transcript. See Id.

____________________________________________


3On January 3, 2018, the trial court ordered Tenant to file a concise statement
of errors complained of on appeal pursuant to Pa.R.A.P. 1925(b). Tenant
complied with the court’s directive and filed a concise statement on January
24, 2018.


                                           -3-
J-S50022-18



at 6-10 (addressing claims that (1) the lease was unenforceable because the

copy attached to the complaint was not signed by Landlord, and (2) the award

of attorneys’ fees was improper).          Sometime after the court authored the

opinion, Tenant submitted payment for the trial transcripts, and they were

included in the certified record that was provided to this Court on appeal.

Therefore, on November 9, 2018, we remanded the case to the trial court, so

that it could issue a supplemental opinion, addressing the claims it found

waived based upon the lack of a transcript.              The court then filed a

supplemental opinion on December 27, 2018.

       Tenant raises the following claims on appeal:

       1) the trial court erred in precluding Tenant from presenting
       evidence that it was justified in breaking the lease based upon
       Landlord’s constructive eviction;

       2) the trial court erred in precluding Tenant from arguing the
       lease was not legally binding because it was not signed by
       Landlord;

       3) the trial court erred in permitting Landlord to prove damages
       by impermissible hearsay;

       4) the court erred in awarding Landlord attorneys’ fees; and

       5) the trial court abused its discretion by failing to enter judgment
       for Tenant.

See Tenant’s Brief at 18, 23-24, 26-27.4

____________________________________________


4 We note Tenant lists two additional claims in the statement of questions
involved section of its brief: (1) the court erred in finding that “over $22,500”
of “‘build-out’ sums” included in the verdict was reasonable and necessary;
and (2) the amount of unpaid rent was “factually incorrect.” Tenant’s Brief at



                                           -4-
J-S50022-18



       It is well-settled that “we review challenges to the trial court’s

evidentiary rulings for an abuse of discretion.” MB Fin. Bank v. Rao, ___

A.3d ___, ___, 2018 Pa. Super. 353, *3 (Pa. Super. Dec. 24, 2018). Our review

of a court’s decision to permit attorneys’ fees is also limited to whether the

court abused its discretion. See Krishnan v. Cutler Grp., Inc., 171 A.3d
856, 871 (Pa. Super. 2017).

       Upon our review of the record, the parties’ briefs, and the relevant

statutory and case law, we conclude the trial court thoroughly addressed and

properly disposed of Tenant’s first four issues on appeal in its original and

supplemental opinions.          See Trial Court Opinion, 2/26/2018, at 6-10;

Supplemental Opinion, 12/27/2018, at 2-7 (finding (1) Tenant waived claim

that it was justified in breaking the lease or constructively evicted from the

premises when it failed to plead either defense in new matter pursuant to

Pa.R.C.P. 1030(a); (2) Tenant waived argument that the lease was never

signed by Landlord when (a) it failed to raise statute of frauds claim in new

matter, and (b) admitted it entered into a lease with Landlord in its answer;

(3) evidence of a demand email, accompanied by receipts of damages, was

properly admitted as a business record to prove Landlord’s damages, when

the manager of the property, who created the document, testified; and (4)

____________________________________________


8. However, neither of these claims are addressed in the argument portion of
Tenant’s brief. Accordingly, they are waived on appeal. See Kessler v. Pub.
Documents Pen Register & Wire Taps, 180 A.3d 406, 410 (Pa. Super.
2018).


                                           -5-
J-S50022-18



award of attorneys’ fees was both provided for in the lease, and reasonable

based upon testimony provided at the post-trial hearing). Accordingly, we

rest on the court’s well-reasoned bases.

      With regard to Tenant’s fifth claim, we find it is simply a restatement of

its first two issues. Indeed, Tenant asserts, without citation to the record or

any authority, that the court was “incorrect” in refusing to grant a compulsory

nonsuit, directed verdict, or binding instructions in its favor based upon the

fact it was constructively evicted from the office and/or the lease was never

signed by the Landlord.      Tenant’s Brief at 27-28.     As we have already

determined these claims are meritless, Tenant’s fifth issue similarly fails.

      Judgment affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/6/2019




                                     -6-
                                                                                  Circulated 01/14/2019 10:29 AM



                                                                                                                           \.t,

                                                                                PLEA�
  NIAGARA VILLAGE                                       IN THE COURT OF COMMON              /\/
  LIMITED PARTNERSHIP,
                 Plaintiff
                                                        OF ERIE COUNTY, PENNSYLV
                                                        CIVIL DIVISION           , r·-
                                                                                     : :,
                                                                                                 A1':!�              'Ji
                                                                               t,         .
                                                                                         -"t' �:·.
                                                                                         C) ':-:.'.
                                                                                                      =-;�
         v.                                                                                           r,-1        C•




                                                                                          :;J
                                                                                         --.          c;;J



 HDSC08, LLC and                                       NO. 11532 -2016
 VALERIE S. GILREATH,                                                                                        �·_ ... 0)
                  Defendants                                                                                      C)
                                                                                                                  C1


 Attorneys:
              Timothy D. McNair, Esq. -Niagara Village Limited Partnership (Appellee)

                                               OPINION

 Domitrovich, J., February 261\ 2018

        This matter is before the Pennsylvania Superior Court on Defendants' HDSC08, LLC and

 Valerie S. Gilreath (hereinafter "Appellants") appeal from this Trial Court's Order dated

 November 2911\ 2018. Although Appellants served this Trial Court with a Concise Statement of

 Matters Complained of on Appeal (hereinafter "Concise Statement"), which raises six (6) issues,

Appellants have failed to comply with the mandates set forth in Pa.R.A.P. 191 l(a) since

Appellants have failed to make any necessary payment or deposit for transcription of the comi

proceedings in this case pursuant to Rule of Judicial Administration 4007(D) and Erie County

Rule of Judicial Administration 4007(B) (Attached are Exhibits A through E). Without the

availability of the critical information that transcripts provide, this Trial Court's ability to draft a

thorough and accurate Opinion, and the Superior Court's ability to review this instant appeal, are

severely hampered.

       This Opinion addresses the issue of whether Appellants' Errors Complained of on Appeal

requiring transcripts of the court proceedings in this case should be deemed waived for failure to

make any necessary payment or deposit for said transcripts. Nevertheless, this Trial Court will

also attempt to address two of the issues Appellants raised on appeal notwithstanding the absence

                                            Page 1 of 10
   of these transcripts: (1) whether Appellants are precluded from raising the issue concerning the

  validity of the Facility Lease since Appellants unqualifiedly admitted Appellants entered into the

  Facility Lease in their pleadings; and (2) whether the award of attorney's fees is justified

  pursuant to the Facility Lease and reasonable under the circumstances.

          This Trial Court hereby provides the following factual and procedural background:

  Appellee filed a Civil Complaint in the Erie County Court of Common Pleas on June         r: 2016.
  Thereafter, on July 22 d, 2016, Appellee served a ten-day Default Notice upon Appellant Valerie
                        11




  S. Gilreath. Appellants filed Preliminary Objections on August 4t11, 2016. Appellee filed

 Preliminary Objections to Appellants' Preliminary Objections and a Brief in Supp011 on August

  is'', 2016. Prior to the hearing on both parties'   Preliminary Objections, both counsel agreed to

 withdraw their respective Preliminary Objections, and this Trial Court issued an Order on

 September 2?1\ 2016 cancelling the hearing on the Preliminary Objections. Appellant Gilreath

 filed her Answer to Appellee's Complaint on September 22"d, 2016.

        Appellee filed a Praecipe for Reference to Arbitrators on October 131h, 2016. Matthew W.

 McCullough, Esq.; Christopher J. Sinnott, Esq.; and Jessica A. Fiscus, Esq., were chosen as

Arbitrators on October 251\ 2016. An Arbitration Hearing was scheduled for January lih, 2017.

At the conclusion of the Arbitration Hearing, the Arbitrators found in favor of Appellee and

against Appellants in the total amount of $42,291. 70.

        Appellant Gilreath filed a Notice of Appeal from Award of Arbitrators on February 101\

2017. AppeJlee filed a Pre-trial Narrative Statement on April 4th, 2017 and filed a Certification II

on June 23rd, 2017. Appellants filed a Certification on June 26th, 2017. Appellants filed their Pre-

trial Narrative Statement on June 261\ 2017. A Status Conference was held on July 191h, 2017.

Following said Status Conference, this Trial Court (1) scheduled the instant civil action for jury



                                           Page 2 of 10
  trial on September 151\ 2017; (2) set a date for a second Status Conference on August 81\ 2017;

  and (3) directed both counsel to provide proposed Voir Dire questions, Jury Instructions, and

  Verdict Slips on or before September 51\ 2017.

         A Civil Jury Trial was held on September I 5°\ 2017, following which the jury entered

 judgment in favor of Appellee in the amount of $30,684.57.

         On September 22"d, 2017, Appellee filed its Motion for Post-Trial Relief wherein

 Appellee requested relief in the form of additur and attorney's fees. On the same date, Appellants

 filed their Motion for Reconsideration and/or Post-Trial Relief Rule 227 .1. By Order dated

 September   zs",   2017, this Trial Court scheduled a Rule to Show Cause for September 291\

 2017. After this Trial Court heard oral argument by counsel at the September 291\ 2017 hearing,

 this Trial Court directed the parties, by Order dated September 29th, 2017, to submit Memoranda

 of Law on the relevant issues presented in said post-trial motions within fifteen days from the

 date of said Order.

        Appellants submitted their Memorandum of Law on October 131\ 2017, and AppeJlee

filed its Memorandum of Law on October 161h, 2017. Appellants thereafter filed their Motion to

Strike on October 19 1\ 2017, wherein Appellants requested this Trial Court to strike the
                    1



Memorandum of Law filed by Appellee, alleging Appellee's Memorandum of Law was

purposely filed untimely as to make Appellee's Memorandum of Law a response to Appellants'

Memorandum of Law. This Trial Court, by Order dated October 191'\ 2017, scheduled a Rule to

Show Cause for November 291\ 2017, on the Post-Trial Motions, the Memoranda of Law

submitted by both counsel, and Appellants' Motion to Strike.

       On November 29th, 2017, after the scheduled hearing on Appellants' Motion to Strike and

AppeJlee's Motion for Post-Trial Relief, by Order dated November 291\ 2018, this Trial Court:



                                         Page 3 of 10
 (1) granted Appellee's Motion for Post-Trial Relief to the extent that this Trial Court awarded

 reasonable attorney's fees in the amount of $8,124.44, but denied the remainder of Appellee's ·

 Motion for Post-Trial Relief; (2) denied Appellants' Motion for Reconsideration and/or Post-

 Trial Relief Rule 227.1 and Motion to Strike; and (3) directed the Erie County Prothonotary's

 Office to enter judgment in favor of Appellee and against Appellants in the total amount of

 $38,809.01. Appellants appealed this Order dated November 291h, 2017.

        Appellants filed the instant Notice of Appeal to Superior Court on December 2ih, 2017.

 This Trial Court filed its 1925(b) Order on January 3rd, 2018 in which it directed Appellants to

 file their Concise Statement within twenty-one days of the date of said Order. Appellants served

 this Trial Court with a Concise Statement on January 22"d, 2018 and filed said Statement on

 January 24 2018. The issues Appellants raised in their Concise Statement are difficult to
           1'\



decipher, and written transcripts are necessary to fully address these issues; nevertheless, this

Trial Court has determined that two of the Errors Complained of by Appellants may be

addressed upon review of the case record. However, the written transcripts are necessary for the

remaining issues raised in Appellants' Concise Statement that reference testimony elicited during

the jury trial, indicate evidentiary determinations this Trial Court made during trial, and discuss

the evidence upon which the jury based Appellee's damage award. (See Appellants' Concise

Statement at ,r 1-5). As of the date of this Opinion, Appellants have failed to make any necessary

payment or deposit as required under Pa.R.A.P. 191 l(a), Rule of Judicial Administration

4007(D), and Erie County Rule of Judicial Administration 4007(B) (See Email from Court

Reporter Samantha Reed and Three Letters from Chief Court Reporter Sylvia M. Waid to Judge

Domitrovich, dated Feb. 1, 2018; Feb. 15, 2018; and Feb. 26, 2018 (Attached as Exhibits A

through E)). Indeed, th.is Trial Court patiently waited for Appellants to make any necessary



                                          Page 4 of 10
   payment or deposit to the Court Reporter and monitored whether Appellants made such payment

   or deposit until the due date of this l 925(a) Opinion on February 261\ 2018.

          Although AppeJlants requested the trial transcripts, Appellants have failed to make any

  payment or deposit for the transcription of any of the court proceedings in this case pursuant to

  Pa.R.A.P. 191I(a), Rule of Judicial Administration 4007(D), and Erie County Rule of Judicial

  Administration 4007(B). Therefore, Appellants have waived any and all issues that require a

  transcript of said court proceedings. Under Pa.R.A.P. l 911 ( a), the appellant has the duty to order

  any and all transcripts required for review and to make any necessary deposit or payment for said

 transcripts:


         (a) General rule. The appeJlant shall request any transcript required under this
         chapter in the manner and make any necessary payment or deposit therefor in the
         amount and within the time prescribed by Rules 4001 et seq. of the Pennsylvania
         Rules of Judicial Administration.


         (d) Effect offailure to comply. If the appellant fails to take the action required by
         these rules and the Pennsylvania Rules of Judicial Administration for the
         preparation of the transcript, the appellate court may take such action as it deems
         appropriate, which may include dismissal of the appeal.

Pa.R.A.P. 191 l(a) and (b). The Superior Court of Pennsylvania has stated: "With regard to

missing transcripts, . . . [ w]hen the appellant . . . fails to conform to the requirements of Rule

1911, any claims that cannot be resolved in the absence of the necessary transcript or transcripts

must be deemed waived for the purpose of appellate review." Commonwealth v. Houck, 102
A.3d 443, 456 (Pa.Super.2014) (citing Commonwealth v. Preston, 904 A.2d 1, 7 (Pa.Super.2006)

("It is not proper for either the Pennsylvania Supreme Court or the Superior Court to order

transcripts nor is it the responsibility of the appellate courts to obtain the necessary transcripts.");

see e.g. Stumpf v. Nye, 950 A.2d 1032, 1041 (Pa.Super.2008) (finding that appellant's issue was



                                             Page 5 of 10
  waived where appellant failed to provide the Superior Court with a transcript of the relevant

  proceeding).

         In this case, in the absence of transcripts of the court proceedings, this Trial Court must

 rely upon its own personal notes of said court proceedings in this matter. Accordingly, since this

 Trial Court is without complete transcripts of the record to review, this Trial Court finds

 Appellants have waived all issues raised in this instant appeal that require said transcripts of the

 court proceedings.

         Notwithstanding the absence of these transcripts of the court proceedings in this case, this

 Trial Court will attempt to provide the following analysis with respect to the remaining Errors

 Complained of on Appeal regarding only two issues: (1) whether Appellants are precluded from

 raising the issue concerning the validity of the Facility Lease since Appellants unqualifiedly

 admitted Appellants entered into the Facility Lease in their pleadings; and (2) whether the award

 of attorney's fees is justified pursuant to the Facility Lease and reasonable under the

circumstances.

        Appellants allege this Trial Court erred "in not finding that the purported lease was never

signed and never contractually accepted by [Appellee] ... " since Appellee did not affix a

signature to the Facility Lease executed by the parties. (See Appellants' Concise Statement at

� 2). Under Pennsylvania law, a lease of real property for a term of more than three years must

be made in writing and signed by the parties creating the lease. 68 Pa-S. § 250.202. However,

this statute of frauds requiring a writing for rental leases longer than three years is a waivable

defense. Blumer v. Dorfman, 289 A.2d 463, 468 (Pa. 1972). Thus, this statute will not bar

recovery if the defendant fails to raise the defense in his pleadings or admits to the existence of

a contract in pleadings or testimony. Target Sportswear, Inc. v. Clearfield Found., 474 A.2d



                                           Page 6 of 10
 1142, 1150 (Pa.Super.1984). Indeed, "[i]t has long been established that a contract within the

 statute of frauds will be accorded full legal effect if those who are entitled to the protection of the

 statute choose to affirm the existence of the contract and recognize it as binding on them.'' Sferra

 v. Urling, 195 A. 422, 425 (Pa. 1937).

         In the instant case, Appellee's Complaint alleged that "[o]n or about July 12, 2011,

 Plaintiff and Defendant HDSC08, LLC entered into a facility lease, a copy of which is attached

 hereto as Exhibit 'A."' (Appellee's Complaint at � 4). Appellants in response did not raise the

 affirmative defense of statute of frauds found in 68 Pa.S. § 250.202 in either its Answer to

 Complaint or Preliminary Objections as required under Pa.R.C.P. 1030(a) and 1032(a). On the

contrary, Appellants' Answer to Complaint expressly "ADMITTED" the allegation set forth in

the fourth paragraph of Appellee's Complaint averring Appellants and Appellee entered into a

valid and binding lease agreement. (Appellants' Answer to Complaint at � 4). Therefore,

Appellants have waived any issues relating to the validity of the Facility Lease.

        Appellants also raise the issue of whether this Trial Court erred in awarding Appellee

attorney's fees. (See Appellants' Concise Statement at       1 6).   The law in Pennsylvania is well

established in that Pennsylvania follows the American rule, which states there can be no

recovery of attorney's fees from an adverse party absent express statutory authority, agreement

by the parties, or another established exception. Merlino v. Delaware Cty., 728 A.2d 949, 951

(Pa. 1999). Thus, parties may contract to provide for the breaching party to pay the attorney's

fees of the prevailing party in a breach of contract case, but the trial court may consider whether

the fees claimed to have been incurred are reasonable and may reduce the fees claimed if

appropriate. AfcMullen v. Kutz, 985 A.2d 769, 776-77 (Pa. 2009). The Pennsylvania Supreme




                                            Page 7 of 10
  Court has set f011h the "facts and factors to be taken into consideration in determining the fee or

  compensation" of an attorney:

          [T]he amount of work performed; the character of the services rendered; the
          difficulty of the problems involved; the importance of the litigation; the amount of
         money or value of the property in question; the degree of responsibility incurred;
         whether the fund involved was 'created' by the attorney; the professional skill and
         standing of the attorney in his profession; the results he was able to obtain; the
         ability of the client to pay a reasonable fee for the services rendered; and, very
         importantly, the amount of money or the value of the property in question.

 In re Lakocca's Tr. Estate, 246 A.2d 337, 339 (Pa. 1968). Finally, the reasonableness of the fee

 is a matter for the sound discretion of the trial court. Id.

         In this instant matter, the Facility Lease, which Appellants expressly admitted they

 entered into with Appellee as noted above, states the following in the "Event of Default":

        Landlord shall be entitled to recover from the Tenant all expenses incurred in
        connection with such default, including repossession costs, reasonable attorneys'
        fees; and all reasonable expenses incurred in connection with efforts to relet the
        leased Premises, including cleaning, altering, advertising and brokerage
        commissions; and all such expenses shall be reimbursed by Tenant as Additional
        Rent ...

 (Facility Lease at Section 18) ( emphasis added). On September zz=; 2017, Appellee, by and

 through counsel, Timothy D. McNair, Esq., filed its Motion for Post-Trial Relief wherein

Appellee requested this Trial Court award Attorney McNair $8,124.44 in reasonable attorney's

fees pursuant to Section 18 of the Facility Lease. Specifically, Appellee averred Attorney

McNair expended 35.1 hours of attorney time and $226.94 in additional expenses litigating the

case. Appellee also submitted to this Trial Court a time log of the hours expended litigating this

present action. A Rule to Show Cause dated September 251\ 2017 was scheduled for hearing and

argument before the undersigned Judge to take place on November 29111, 2017. Although the

post-trial hearing and argument were held on November 291\ 2017, Appellants have not

requested these transcripts of said hearing and argument and also did not make any necessary


                                            Page 8 of 10
  payment or deposit for said transcripts. By Order dated November 291h, 2017, this Trial Court

 granted in part and denied in part Appellee's Motion for Post-Trial Relief. Specifically, this Trial

 Court awarded reasonable attorney's fees to Appellee in the amount of $8,124.44, but denied

 Appellee's request for additur to be added to the. sum of the jury's verdict in the amount of

 $16,448.50 for the buildout expenses allegedly necessitated by Appellants' premature vacation

 of the premises.

        This Trial Court provides the following in support of the reasonableness of the attorney's

 fee award to Appellee: Attorney McNair expended 35. l hours working on this case (and this

 Trial Court notes Attorney McNair submitted an itemization which omitted charges that were

 either not contemporaneously documented or removed in the exercise of billing discretion),

Attorney McNair has thirty-five years of experience as a practicing attorney, and the hourly rate

of $225.00, which Attorney McNair ordinarily charges to clients in non-complex matters, is

based on the fair market in the Erie County region for attorneys with similar education and

experience. Although this Trial Court and the Superior Court do not have the benefit of any

transcripts of said post-trial hearing, this Trial Court's review of the record even without said

transcripts adequately demonstrates this Trial Court properly awarded Attorney McNair

attorney's fees that were justified pursuant to the Facility Lease. and are reasonable under the

relevant case law as to the "facts and factors" for determining the fee or compensation of

Attorney McNair. See In re Lakocca's Tr. Estate, 246 A.2d at 339.




                                          Page 9 of 10
             Accordingly, for all of the reasons as set forth above, this Trial Cami requests the

      Honorable Pennsylvania Superior Cou11 to dismiss this instant appeal and respectfully requests

      the Pennsylvania Superior Court affirm its Order dated November 291h, 2017.

                                                           BY THE COURT:


                                                       1
                                                           ¥/pu�&J-LJ
                                                           Step}IBn'eDomitrovich, Judge




cc:       Angelo A. Papa, Esq., 318 Highland Avenue, New Castle, PA 16101
          Timothy D. McNair, Esq., 821 State Street, Erie, PA 16501
          Sylvia M. Waid, Chief Cami Reporter


                                           Page 10 of 10
                                                                                                         CJ ()6,                              Pa.R.J.A. 4008(B) and Erie County Rule of Judicial Administration 4008(B). The
              party ordering the transcript is responsible for contacting the court reporter to
              determine the amount of deposit required. Deposit checks shall be made payable
              to the County of Erie and delivered to the District Court Administrator.

          (C) Upon receipt of notification from the court reporter of the completion of the
              transcript and the amount of the balance owed, the party ordering the transcript
              shall forward to the District Court Administrator a check in the amount of the
             balance due. The check shall be made payable to the County of Erie. Upon
             receipt of final payment, the District Court Administrator will direct the court
             reporter to file and deliver the transcript in accordance with Pa.R.J.A. 4007(D)(4).


Rule 4008. Transcript Costs Payable by a Requesting Party Other than Than the
Commonwealth or a Subdivision Thereof.

      (A)The per page cost for a transcript in electronic format shall be as follows:

         (1) $2.50 per page for an ordinary transcript;

         (2) $3.50 per page for an expedited transcript;

         (3) $4.50 per page for a daily transcript; and

         (4) $6.50 per page for same day delivery'.

         (5) If the transcript is requested in bound paper format, the costs shall be as stated
             above, plus a surcharge of $0.25 per page.

         (6) The trial judge may impose a reasonable surcharge in cases such as mass tort,
             medical malpractice or other unusually complex litigation where the judge
             determines that the surcharge is necessary because of the need for the court
             reporter to significantly expand his/her dictionary.

        (7) Costs for a copy of  any  transcript previously ordered, transcribed and filed of
             record shall be in accordance with Pa.R.J.A 4008(D). Copy requests may be
            directed to the District Court Administrator in person in Room 210 of the Brie
            County Courthouse, e-mailed to the District Court Administrator, or mailed to:
            District Court Administrator, Erie County Courthouse, 140 West 61h Street, Room
            210, Erie, PA 16501. The District Court Administrator will inform the requesting
            individual of the total amount due for copying. The full copying fee shall be paid
           prior to receipt of the copy. Checks shall be made payable to the County of Erie
           and delivered to the District Court Administrator,

    (B) Economic hardship
(1) In accordance with Pa.R.J.A. 4008(B)(l), a litigant who has already been
     permitted to proceed with the commencement of the underlying action or with the
     taking of the appeal in Jonna pauper is will, in matters under appeal or where the
     transcript is necessary to advance the litigation, receive waiver of transcript costs.
    The order granting the litigant in forma pauperls status shall be attached to the
    Transcript Request Form which is filed and served in accordance with Pa.R.J.A.
    4007 and Erie County Rule of Judicial Administration 4007. In addition to
    attaching the order to the request, the litigant should also attach a verified
    statement indicating that the party is aware of his or her continuing obligation to
    inform the court of improvement in his or her financial circumstances and that no
   .such improvement has occurred since entry of the order granting permission to
    proceed in forma pauperis. A litigant's failure to attach the in forma pauperis
    order to the transcript request may result in delayed transcription.

(2) Any litigant who has not already been granted in forma pauperis status, but who
    wishes to pursue waiver of or reduction in transcript costs, shall file a petition
    requesting waiver of or reduction in transcript costs under the docket of the case.
    The petition must include:

          (a) the caption and docket number of the case;
          (b) a statement indicating whether or not the transcript is in a matter which
              is currently under appeal;
          (c) a statement indicating whether or not the transcript is necessary to
              advance pending litigation; and
          (d) a fully completed and executed affidavit substantially in the form
              required by Pennsylvania Rule of Civil Procedure 240(h).

  Upon filing the petition and affidavit, the party requesting waiver of or reduction
  in transcript costs shall also serve a copy of the same on the judge assigned to the
  case for disposition. The petitioner shall be responsible for forwarding a copy of
  the resulting order to the District Court Administrator. Failure to serve the order
  may result in delayed transcription.
 Waid, Sylvia

 From:                        Reed, Samantha
  ent:                        Friday, January 12, 2018 11 ;07 AM
 1'0:                         Waid, Sylvia
 Subject:                     FW: Niagara Village v. HDSC08 Transcript




From: Reed, Samantha
Sent: Friday, January 12, 2018 11:07 AM
To: 'CEO@signaturehlll.com'
Subject: Niagara Village v. HDSC08 Transcript

Good morning, Attorney Papa. I just wanted to advise that we received your request for the trial transcript in this matter
that was held on 9/15/17. I am sending this e-mail to let you know that we require a down payment before transcription
can begin. There were two separate reporters that were present during the trial on this day, so two separate down
payments are requested. One in the amount of $75.00 and the other in the amount of $350.00. Two separate checks
would be appreciated since payment is going to two different reporters, and please make them payable to Erie County.
Once these are received, transcription will begin! Thank you!

Samantha K. Reed
Official Court Reporter
Erie County Courthouse
140 West 61h Street, Rm 303
l:rie, PA 16501
 14-451-6396                                                                                                      ,._:-.               c:
                                                                                                                  =
skalil@eriecountypa.gov
                                                                                                 _.r-
                                                                                                     :\
                                                                                                                  c_;:,
                                                                                                                                        --
                                                                                                                                         '
                                                                                                                                          -
                                                                                                  vfl�             -ri                  CJ
                                                                                                 A>-1;      01                          -�
                                                                                                  o�.:-
                                                                                                  _.., ,· . co
                                                                                                                                  j"'''.""� �-
                                                                                                                                  _;-J�)
                                                                                                                    I')
                                                                                                  ::::: C . .-,                   r1r--
                                                                                                  o-·
                                                                                                  ::,:::
                                                                                                                     -.!
                                                                                                                                   .      r-;
                                                                                                                                   -o   r>
                                                                                                   oi::1 -o
                                                                                                           -c·
                                                                                                                                   -r-,
                                                                                                                                    ,· {J)
                                                                                                   � c-:• :r::
                                                                                                    J:°"6 N
                                                                                                    �-.
                                                                                                     --<21 J;'"
                                                                                                                           .                n
                                                                                                                                            0

                                                                                                             en            J;'"               ��
SYLVIA JM. WAID, RMR
Chief Court Reporter                  Erie County Court of Common Pleas         ANDREA C. IvITJSCARELLA
                                              Sixth Judicial District           GREG SCHERF
ROBINLATA                             OFFICE OF COURT REPORTERS                 SANDY HACKWELDER
Office Assistant                           Erie County Courthouse               ANNETTE ALLEGRETTO
                                      140 West Sixth Street, Room 303           LISA M. LEOPOLD
(814)451 ·6238                          Erie, Pennsylvania 16501 · 1030         TAMARA Y. DOXEY
FAX (814)451·7680                                                               SAMANTHA K. REED
TDD (814)451·7054                                                               HEATHER POWELL


        February 1, 2018

        RE: Niagara Village v HDSC08 et al



        Dear Judge Domitrovich,

        The attached email was sent to Attorney Papa at the email address he provided, and
        we have gotten no response nor as of this date has this office received a check for
        the deposit as required, therefore no trial transcript has been produced in the
        above-referenced case.

        If I can be of further assistance in this matter, please do not hesitate to contact me.

        Sincerely,


                                                                                                 r-'
                                                                                      � :
                                                                                                 ;:-..
       Erie County Courthouse                                                      C>r·:
                                                                                   -•,--.                         :�� u,
                                                                                   �,.. . . .
                                                                                                          ..
                                                                                                     ::i;.

                                                                                    S-.:i �:.          fG                   ("}

                                                                                    -< .G  ..                               C.>
                                                                                                        ,:::-'
                                                                                            U)           .i:--                ��

       Encl: email (1 page)
SYLVIAM. WAID, RMR
Chief Court Reporter                     Erie County Court of Common Pleas     ANDREA C. MUSCARELLA
                                                 Sixth Judicial District       GREG SCHERF
ROBINLATA                                OFFICE OF COURT REPORTERS             SANDY HACKWELDER
Office Assistant                              Erie County Courthouse           ANNETTE ALLEGRETTO
                                         140 West Sixth Street, Room 303       LISA M. LEOPOLD
(814)451 ·6238                             Erie, Pennsylvania 16501-1030       TAMARA Y. DOXEY
FAX (814)451·7680                                                              SA1v1ANTHA K. REED
TDD (814)451·7054                                                              HEATHER PO\VELL


        February 15, 2018

        RE: Niagara Village v HDSC08 et al



        Dear Judge Domitrovich,

       The attached email was sent to Attorney Papa at the email address he provided, and
       we have gotten no response nor as of this date has this office received a check for
       the deposit as required, therefore no trial transcript has been produced in the
       above-referenced case.

       If I can be of further assistance in this matter, please do not hesitate to contact me.

       Sincerely,                   /7
                                r   I
            d
                   !       .·

                       tl/{{( {'/,.
        /

       Sylvia M. Waid, RMR
                                                                                                  ,...._"')
                                                                                                  =
                                                                                                                          .,

                                                                                                                          •.::_1
       Chief Court Reporter                                                          t
                                                                                     r-
                                                                                  -o r·.
                                                                                         �
                                                                                                  ---
                                                                                                   _,..,
                                                                                                   c;:O
                                                                                                                           .. ·,..
                                                                                                                               -t__l..
                                                                                  �--              r,1
                                                                                                                      . ..�-·
       Erie County Courthouse                                                     o�:,:_
                                                                                  -i'
                                                                                                    co                ,-
                                                                                                                        '•      ""(-




                                                                                  -r: c.             r-o                   "
                                                                                                                      :�,-::, r-
                                                                                   o··
                                                                                   ,.._
                                                                                   �,
                                                                                         -.!                          .          ,n
                                                                                                                       -·.J ·,;:,
                                                                                   ot·\ -0                              .> i./)
                                                                                    -c:· :Jr=
       Encl: email (1 page)
                                                                                   :Pc
                                                                                    7-J -·-
                                                                                    ..,SYLVIAM. WAID, RMR
Chief Court Reporter                       Erie County Court of Common Pleas   ANDREA C. MUSCARELLA
                                                   Sixth Judicial District     GREG SCHERF
ROBINLATA                                  OFFICE OF COURT REPORTERS           SANDY HACKWELDER
Office Assistant                                Erie County Courthouse         ANNE'ITE ALLEGRETTO
                                           140 West Sixth Street, Room 303     LISA M. LEOPOLD
(814)451 ·6238                               Erie, Pennsylvania 16501·1030     TAMARA Y. DOXEY
FAX (814)451 ·7680                                                             SAMANTHA K. REED
TDD (814)451 ·7054                                                             HEATHER POWELL


        February 26, 2018

        RE: Niagara Village v HDSC08 et al



       Dear Judge Domitrovich,

       The attached email was sent to Attorney Papa at the email address he provided, and
       we have gotten no response nor as of this date has this office received a check for
       the deposit as required, therefore no trial transcript has been produced in the
       above-referenced case.

       If I can be of further assistance in this matter, please do not hesitate to contact me.
                                      /)
       Sine erely,
            -                /- -
                   .,      ,   . -:·

        _N t1Jc21. {/ /,
               !       j        .-·




       Sylvia M. "\Vaid, RMR
                                                                                             . .. •,.,___.
                                                                                                    -�-'

       Chief Court Reporter                                                                   -;:.} .. �:.;

                                                                                              ?'�-
                                                                                                 --,.J �_;.::,,
       Erie County Courthouse                                                                    -��- �· v.,. .,
                                                                                                          n
                                                                                                           �
                                                                                                            --�:

       Encl: email ( 1 page)
                                                                                Circulated 01/14/2019 10:29 AM




 NIAGARA VILLAGE                                      IN THE COURT OF COMMON PLEAS
 LIMITED PARTNERSHIP,                                 OF ERIE COUNTY, PENNSYL V ANl--s\
                                                                                                             l_.:)
                                                      CIVIL DIVISION          ,: =
                Appellee
                                                                                      -·�·. !---�
                                                                                                    =
                                                                                                    ,�.,
                                                                                                    (,'--]
         v.                                                                                         r-0
                                                                                                    �J

 HDSC08, LLC and                                      NO. 11532 - 2016
 VALERIE S. GILREATH,                                     22 WDA 2018
                  Appellants
                                                                                                    .,-:-
                                                                                                    a-,
 Appearances: Angelo A. Papa, Esq., for Appellants HDSC08, LLC and Valerie S. Gilreath
                Timothy b. McNair, Esq., for Appellee Niagara Village Limited Partnership


                                  SUPPLEMENTAL OPINION

 Domitrovich, J., December 2?1\ 2018

         This Supplemental Opinion is in response to the Pennsylvania Superior Court's Order

dated November 91 2018, wherein the Pennsylvania Superior Court remanded jurisdiction of the
                   1\
instant civil case to this Trial Court in the Erie County Court of Common Pleas for the issuance

of a supplemental opinion addressing the issues this Trial Court found to be waived due to the

Appellants' failure to pay for the trial transcripts before this Trial Court filed its 1925(a) Opinion

dated February 261\ 2018. This Trial Court incorporates by reference its Opinion dated February

26111, 2018.

        On January 241\ 2018, Appellants filed and served this Trial Court with "Concise

Statement of Errors Complained of on Appeal," which raised six (6) issues. Due to Appellants

failure to make the necessary payments or deposits for transcription of the court proceedings in

this case set forth in Pa.R.A.P. 191 l(a), Rule of Judicial Administration 4007(D), and Erie

County Rule of Judicial Administration 4007(8), this Trial Court was only able to address two

(2) of Appellants' six (6) issues in this Trial Court's l925(a) Opinion dated February 261h, 2018.

Appellants' four (4) remaining issues are: (]) "The Court erred, in finding that the Defendants

were not forced out of the purported leasehold, that they were not justified, and that they were

                                            Page 1 of 9
 not constructively evicted. The Plaintiff readily admitted that he didn't want 'these kind of

 people' around (substance abuse impaired patients of the Defendants) and that he forced the

 Defendants out early for discriminatory reasons"; (2) whether this Trial Court "egregiously erred

 in permitting hearsay evidence concerning over $23,000.00 in renovation and repair expenditures

 of the Plaintiffs, which were improperly permitted to be added to damages, without giving the

 Defendants the opportunity to cross-examine to [sic] party presenting the bill, the contractors";

 and (3) "The Court errored [sic] in finding that over $22,500 of the verdict arose from an

allegation that these 'build-out' sums were reasonable, due and owing because of the contract,

and validly necessary, such that these damages could be assigned to the Defendants, and by

derivative, to the defendant, Dr. Valerie Gilreath, when they were not reasonable sums and not

due and owing"; and ( 4) "Even if the Plaintiff was owed any funds, which Defendants

vehemently dispute, the Court errored [sic] in the amount awarded to Plaintiff for allegedly

unpaid rent as the amount was factually incorrect." This Trial Court provides the following

analysis:

       Appellants' first issue concerns whether Appellants waived defenses of being "forced out

of the purported leasehold," justification, and constructive eviction, which were not pled. Under

Pennsylvania Rule of Civil Procedure Rule 1032(a):

       A party waives all defenses and objections which are not presented either by
       preliminary objection, answer or reply, except a defense which is not required to
       be pleaded under Rule 1030(b ), the defense of failure to state a claim upon which
       relief can be granted, the defense of failure to join an indispensable party, the
       objection of failure to state a legal defense to a claim, the defenses of failure to
       exercise or exhaust a statutory remedy and an adequate remedy at law and any
       other nonwaivable defense or objection.

Pa.R.Civ.P. l032(a)(emphasis added). Defenses that need not be pled are "the affirmative

defenses of assumption of the risk, comparative negligence and contributory negligence."

Pa.R.Civ.P. 1030(b).

                                           Page 2 of9
         In the instant case, on the morning of the jury trial, this Trial Court reviewed with both

 counsel the proposed jury instructions, Appellee's counsel raised objections to Appellants'

 proposed jury instructions as this was the first time Appellants raised the issues of justification

 and constructive eviction, as demonstrated henceforth:

                MR. MCNAIR: In reviewing the proposed jury instructions submitted by
                the Defendant, they have an instruction on justification. That's not a
                defense that was pleaded. That is not the answer that was pleaded. It does
                not set forth any facts that would support that defense. It's not an issue
                that we've had notice of and we would ask that you rule in limine that the
                Defendant be precluded from offering any evidence or arguing to the jury
                that Dr. Gilreath was justified in terminated the lease.

                THE COURT: And it was never pied?

                MR. MCNAIR: Never pied. There's no facts that would support it that
                have been pied.

                THE COURT: Very well. Counsel?

                MR. PAP A: Yes, your Honor. My response is, and I would ask the Court
                to take judicial notice of the nine-paragraph complaint that basically we
                answered sufficiently and would not - we would not need to do that. I was
                trying to help the Court with a joint jury instruction anticipating where he
                was going and anticipating that we could have that defense afterwards,
                Your Honor, as a rebuttal. And I don't think - he's putting the cart before
                the horse right now on that issue because he hasn't even presented his
                case.

                THE COURT: But you have not pied it, counsel.

               MR. PAP A: I certainly have not pied it, I was under no obligation to
               plead it when you look at their nine-paragraph complaint. Paragraph 6
               basically gets to the substance, on or about June 141h in breach of the
               provision of the lease, Defendant abandoned their occupancy.

(Notes of Testimony, Jury Trial - A.M. Session, September 15, 201 7, at pg. 2: 19-3 :25 ("N.T. l "))

(emphasis added). Appellee's counsel then addressed the issue of constructive eviction being

raised for the first time by Appellants:

               MR. MCNAIR: I did have one other item, Your Honor. The proposed
               jury instructions make reference to the defense of constructive eviction.

                                           Page 3 of9
                 Again, no facts have ever been pleaded that would support that defense
                 and it would simply confuse the jury to even talk about it. So, I would ask
                 that in limine you rule that the Defendant shall not be permitted to discuss
                 or argue that he was constructively evicted.

                 MR. PAPA: Your Honor, we haven't got to argument yet and I'll gladly
                 have him revisit this issue, but I think that's something that should come
                up later depending on what their case is. I only submitted those proposed
                jury instruction thinking he would agree with them and we can argue over
                what jury instruction should say or not say or whatever I'm going to raise
                at the time. I certainly won't do it in front of the jury to hurt the trial I
                think that would be in advance and premature, his request, at this time.

                MR. MCNAIR: Well, Your Honor, my motion is not directed to jury
                instruction, it's directed to what appears to be an attempt to ambush the
                Plaintiff with some convoluted and unsupported argument of constructive
                eviction.

                MR. PAPA: I recognize that it's unsupported at this time. I withdraw my
                request for jury instruction and will resubmit them again later, after the
                evidence is done and we can see where we're at.

               MR. MCNAIR: And again, I'm not talking about jury instruction, I'm
               talking about trying to put evidence in front of the jury or argue
               constructive eviction, which is a fairly complicated topic and it hasn't
               been raised by the pleadings and has not been explored by the parties in
               discovery or at the prior hearing in this case. ·

               THE COURT: Never raised, counsel, nothing in here. You are forbidden
               to talk about constructive eviction. You have not raised it in your
               pleadings, none of your pleadings have given him advance notice, so it's
               not allowed.

(N.T.l at 18:14-20:5). As illustrated above, Appellants' counsel admitted on the record he did

not plead the issues of justification and constructive eviction. Further, as to the issue of whether

Appellants were forced out of the leasehold, after review of Appellants' Preliminary Objections,

Answer, Pre-Trial Narrative, and even the transcript of the Status Conference on July 19, 2017,

Appellants' counsel never raised this issue prior to the morning of the jury trial. Because

Appellants failed to raise properly the issues of being forced out of the leasehold, justification,




                                           Page 4 of 9
and constructive eviction, this Trial Court properly ruled on these issues as being waived by the

Appellants as per the Pennsylvania Rules of Civil Procedure Rule 1030.

        Appellants' second issue concerns whether this Trial Court erred m permitting the

introduction of evidence of a business record sent to Appellants' counsel, showing the amount

owed to Appellee, from Appellee's property manager as a part of his regularly conducted

activities. "Hearsay is not admissible except as provided by these rules, by other rules prescribed

by the Pennsylvania Supreme Court, or by statute." Pa.R.E. 802. Two such exceptions to the rule

against hearsay are business records and records of a regularly conducted activity. See 42

Pa.C.S.A. § 6108; Pa.R.E. 803(6).

       When determining whether evidence presented to a court is considered a business record,

the Uniform Business Records as Evidence Act provides:

       A record of an act, condition or event shall, insofar as relevant, be competent
       evidence if the custodian or other qualified witness testifies to its identity and the
       mode of its preparation, and if it was made in the regular course of business at or
       near the time of the act, condition or event, and if, in the opinion of the tribunal,
       the sources of information, method and time of preparation were such as to justify
       its admission.

42 Pa.C.S.A. § 6108(b). "Whether a document should be admitted under the 'business record'

exception is within the discretionary power of the trial court provided such is exercised within

the bounds of the Uniform Act." Thomas v. Allegheny & E. Coal Co., 455 A.2d 637, 640 (1982).

The requirements for Records of a Regularly Conducted Activity are similar to the rule regarding

the Uniform Business Records as Evidence:

               (6) Records of a Regularly Conducted Activity. A record (which includes
       a memorandum, report, or data compilation in any form) of an act, event or
       condition if:

              (A) the record was made at or near the time by-or from information
       transmitted by-someone with knowledge;



                                           Page5of9
               (B) the record was kept in the course of a regularly conducted activity of a
        "business", which term includes business, institution, association, profession,
        occupation, and calling of every kind, whether or not conducted for profit;

                 (C) making the record was a regular practice of that activity;

                (D) all these conditions are shown by the testimony of the custodian or
        another qualified witness, or by a certification that complies with Rule 902(11) or
        (12) or with a statute permitting certification; and

              (E) the opponent does not show that the source of information or other
       circumstances indicate a lack of trustworthiness.

Pa.RE. 803(6).

       In the instant case, Appellants objected to Appellee's "Exhibit B" (Attached hereto as

"Exhibit B''). Appellee's "Exhibit B" is a demand email sent to an attorney representing

Appellants in January 2015, containing an itemized list and amounts Appellants owed to

Appellee as a result of the breach of the lease along with documentation. The email in "Exhibit

B" was sent by Mr. Randy Rydzewski, Associate Broker, Manager, Howard Hanna Commercial,

on January 5, 2015. Mr. Rydzewski, who was Appellee's sole witness at the jury trial, indicated:

              THE WITNESS: I wrote to -

              THE COURT: Okay.

              THE WITNESS: - Dr. Gilreath and sent the same letter to his home
              address in Arizona and his office address in· Arizona as well.

              BY MR. MCNAIR:

                       Q. Did you receive any response to that?

                      A. Response came from another attorney, Joel Snavely, in Erie that
              he is now representing Dr. Gilreath and all future correspondence should
              flow to doctor - or excuse me, to Attorney Snavely.

              MR. PAPA: Your Honor, I would ask for an offer of proof.

              MR. MCNAIR: Your Honor, this is a tabulation of the balance of - that
              was due on the lease as of January 5, 2015. It was transmitted to doctor -
              to the defendant's legal representative, Joel Snavely, with supporting
              documentation.

                                            Page 6 of 9
               THE COURT: Very well.

(Notes of Testimony, Jury Trial-p.m. session, September 15, 2017, at pg., 45:8-46: 1 ("N.T.2")).

        After this testimony and an objection by Appe1lants' counsel, this Trial Court made the

following determination:

               THE COURT: Yes, they're receipts and they show, yes, and he's offering
               them under oath and they're admitted. Okay, go ahead.

(N.T.2 at 46:21-23). Here, Exhibit B was admitted as evidence because the creator and custodian

of this document was the witness, Randy Rydzewski, manager of the property, who stated the

identity and mode of Exhibit B's preparation, and that Exhibit B was made near the time of the

condition of having the property remodeled. The document was created in an attempt to collect

unpaid expenses from the Appellants' breach of the lease in the course of regularly conducted

activity of managing this property; the document was created only a few weeks after the

remodeling work was completed; and after being advised from Appellant's attorney at the time

that all communication should flow through the attorney. Finally, the sources of information as

well as the method and time of preparation were such as to justify Exhibit B's admission.

Therefore, Exhibit B was properly admitted into evidence by this Trial Court,

       This Trial Court will jointly address Appellant's third and fourth issues as both ultimately

involve jury questions. It is the province of the jury to weigh evidence and decide damages.

"Assessment of damages is within the province of the jury who, as finders of fact, weigh the

veracity and credibility of the witnesses and their testimony." Mcbdanamon v. Washko, 906 A.2d
1259, 1280 (Pa. Super. 2006) (citing Dranzo v. Winterhalter, 577 A.2d 1349 (Pa. Super. 1990))

       When reviewing an award of damages, we are mindful that:

       The determination of damages is a factual question to be decided by the fact-
       finder. The fact-finder must assess the testimony, by weighing the evidence and
       determining its credibility, and by accepting or rejecting the estimates of the
       damages given by the witnesses.

                                          Page 7 of 9
         Although the fact-finder may not render a verdict based on sheer conjecture or
         guesswork, it may use a measure of speculation in estimating damages. The fact-
         finder may make a just and reasonable estimate of the damage based on relevant
         data, and in such circumstances may act on probable, inferential, as well as direct
         and positive proof.

 J.J. Deluca Co. v. Toll Naval Assocs., 56 A.3d 402, 417-18 (Pa. Super. 2012) (citing Liss &

 Marion, P.C. v. Recordex Acquisition Corp., 937 A.2d 503, 514 (Pa. Super. 2007)). "[Tjhe jury's

 verdict may be set aside if it is the product of passion, prejudice, partiality, or conuption, or if it

 is clear the verdict bears no reasonable relationship to the loss suffered by the plaintiff based on

 the uncontroverted evidence presented." Carroll v. Avallone, 939 A.2d 872, 874 (2007) (citing

 Kiser v. Schulte, 648 A.2d 1 (1994)).

        Appellants are appealing from an award by a jury. Appellants raised the issue during trial

 as to whether the "build-out" fees were reasonable; in fact Appellants' counsel acknowledged

that reasonableness is a question for the jury.

               MR. PAP A: To protect the record, I would orally move that all defendants
               owe nothing. I would direct that certainly Dr. Gilreath owes nothing.
               Third, my argument is that nobody owes at the very least 6500, and I think
               16,000 at the constantly accruing interest, and I wanted to preserve the
               record that I made that motion before I put my case on.

               THE COURT: Very well.

               MR. MCNAIR: Your Honor, I believe that those are all provided for in
               the lease and that we've proved the lease and we've proved the breach and
               we've proved our entire damages. I would move that you direct a verdict
               in favor of the plaintiff. Or maybe that's a little aggressive. I would ask
               that you deny the plaintiffs motion - or the defendant's motion.

               THE COURT: Thank you.

               MR. PAP A: I understand the reasonableness is a jury question.

               THE COURT: Yes, and ifs denied, but you protected the record. Are you
               going to give your opening statement like you said?

(N.T.2 at 119:13-120:10).



                                             Page 8 of9
         First, it should be noted this Trial Court is neither the finder of fact nor does it determine

 damages at a jury trial. The jury heard the testimony and made its decision, and no evidence was

 presented by Appellants that the jury award was a product of passion, prejudice, partiality, or

 corruption, Furthermore, the jury awarded Appellee $30,684.57; however.: the Appellee

 presented evidence demonstrating that it could seek damages as high as nearly $70,000, but

 rather was seeking the maximum amount of damages of $46,000. (N.T.2 at 178:23). This

 demonstrates the award has a reasonable basis in loss to the Appellee based upon the evidence

 heard by the jury and therefore the award should not be disturbed.

        Accordingly, for all of the reasons set forth above and in this Trial Court's original

 1925(a) Opinion dated February 261\ 20 I 8, which is incorporated by reference, this Trial Court

 requests the Honorable Pennsylvania Superior Court to dismiss this instant appeal and

respectfully requests the Pennsylvania Superior Court affirm the jury award and this Trial Court.

                                                       BY THE COURT:




cc:    Angelo A. Papa, Esq., 318 Highland Ave., New Castle, PA 16101
       Timothy D. McNair, Esq., 821 State Street, Erie, PA 16501




                                            Page 9 of 9
  :. Untitled Message                                                                    Pagel of 2



    Randy Rydzewski
    Sent: Monday, January 05, 2015 2:03 PM
    To:   jsnavely@qulnnflrm.com


   Happy New Year       Joel! -- - - �- - -   -·-- - - -· - , .
  I am writing as a follow up to our ongoing discussion regarding your client, Dr. Gilreath.
  Paragraph 4b of our lease provides for an annual reconciliation of the CAM expenses. We
  were preparing this information on Saturday for all of the tenants In the building and realized
  that as a result of the severe winter we had last year that Dr. Giireath owes an additional
  $1,011.40 in additional rent. A copy of the reconciliation is attached. I have also attached
  supporting documentation for all of the costs that Dr. Gilreath Is responsible for, summarized
  as follows:

  $11,908.00 - Overdue rent from 06/14 through 10/14
  $16,448.50 - Required improvements to the space as outlined on Exhibit C of new lease
  $ 6,300.00 - Leasing commission                          -                                                   ..
  $ 119.25 - Cost to change locks                                                                             •.. :,

  $ 302.10 - Cleaning cost                                                        _; .•-, :     =
                                                                                               C:J
                                                                                                              -·-
                                                                                                              :1:
  $       13.30 - Postage
  $ .1,011.40 - CAM reconciliation                                                             ,-0
                                                                                               --...J
                                                                                                        :·..: -·_-,
                                                                                                        ,-·� :--
  $36;102.ss· - subtotal                                                          --·'
  $:-1-r750.00- Security Deposit
  $34,352.55.                                                                                 ;_,.)

                                                                                              -!=:--

 In my original correspondence to Dr. Gilreath I indicated that he had until November 5, 2'614
 to pay his overdue balance without incurring any late charges or penalties. Most recently, we
 agreed to a rather substantial discount provided the balance due was paid by December
 22nd. Thus far, we have not received payment. As such, we are now enforcing the 10% late
 charge as outlined In Paragraph 18 of our lease agreement. As a result, an additional
              is
 $�1290.17 now due and payable. This amount represents 8/12 of a year of the 10% penalty
 brining the total amount due to $36,642.72. I have been instructed by my partners to pursue
 any legal steps necessary for collection if the full balance is not paid by February 1, 2015. I
 would certainly appreciate it if we could avoid this. Please make arrangements with
 Dr. Gilreath for payment.                                             ·

 Thank you,

  Randy Rydzewski, GRI
- Associate Broker, Manager
  Howard Hanna Commercial
  4244 West 12th Street
  Erle, PA 16505

 (814) 480-8400 x 312 (phone)




                                                                                       ,Itlti!!�l�i
                                                                                                         1
 https://legacy.howardhanna.com/owa/?ae""ltem&FIPM.Note&id-RgAAAAD%2b6jOIIYC.
                                                                                                                               r                                   JNVQICE:
                NUCERINO
                      ·-·····
                              GeneraJ .Contracting Company
                              - ·-·-·.·           -

                2060 Elk Creek Road                                                                                                                                                                'I_AD _TE.. . ,0
                                                                                                                                                                                                                  ._1 ., ,./,.2-,-2-,/
                                                                                                                                                                                                                              . .,. __ 1
                Waterford, Pa 16441                                 New Fax Number                                               __;
                                                                                                                                  ; �_1_8_
                                                                                                                                      O _ · ·
                                                                                                                                                                                                                                                          :.. JJ-
                                                                     (814} 195-oo3o
                                                                                                                                                                                                                                                 4_ .
                (814) 796-2435 Phone &                                                                                         t, __        :....-....,_.._...........
                                                                                                                                                                 .                                                                                 __



              RANDY RYDZEWSKI
              NIAGARA tIMITED PARTNERSHIP
              2380 _V�llage common Dr
              Erie, Pa
                                             •.       ..   ,.                                                                  -         . .. _.,,_   .
        «.                                                      -       . ...                                                                              -   .                                       ·-    .


               Project: SU:i.te 202
        :             ..        •                                                       ·- ......             --
:       .'.   .... ..
                  .
                              -                                                                                          ..   ---   ..                                                                                                             ,. -

               Terms: Due upon rec_ei_pt                                           . . ...                                                                                                 .-                    ..               .. ···
                          .   --                                                                                                                                              ···-     ·
                                                                                                                                                                                                                      --·   ..•




              WORK COMPLETED PER PROPOSAL 3076                                                                     $ 15,976.00                                          ..
              Invoice billed              10/17/14 (;'.'.)DTfjC,�)                                       -            9,000�00                                                       .q., ,-90               ' e,C)



                                                                                                                                                                              $ 6,976.oq
    i
    :
              Additional·countertop ($ 585.00)                                                                                                                     ,
              Split by owner & contractor                                                                                                                                                         292.50                                                      :
    i
                                                                                                                                                                        .··                                      �
                                                                                                                                                                                                                                                          '


              TOTAL INVOICE                                                                                                       \              $                                         7,268.50
                                                                                                                     Alstb,'*1e.01-f tl'e                           /c , �"/G.�0
                              �

                                   r: rJ'Jll(·�                        ..                           ..                                                                         ·.
                                                                                                         ';
                                                                            . ..                                         ·-         .•     .,.•·.



                -/()/t�'i/tt/                                                                                                                                          TOTA!-
                                                                                                                                                                   ---- � ·-
                                                                                                                                                                                                $ 7,268.5().
                                                                                                                                                                                           -··'                                            ...
                     NUCERINO General Contracting -�m�any
                            .                                  .,       .
                                                                                                                  ..                           l'f�VOICE
                     2060. Elk Creek Road
                                                                                                             f
                                                                                                              L-�- ·
                                                   New Fax Number
                                                                                                                                                �=�·-�- -' ��:�-/ 22 �/-1�4--��--') ��
                     Waterford, Pa 16441
                     ca-14-) · 1-96-2435 Phone &. ,. (814)··79&-ooao --                                                .._2_4_0__
                                                                                                                                1 i                                          -
                    RANDY RYDZEWSKI
                    NIAGARA LIMITED PARTNERSHIP
                    2380 Village Common Dr
                    Erie, Pa
          ,..                   ..
                                                                                 .. _- ...   .. --
                                                                                                                                                    . -   ..         . ..

          :         Project: Suite 202
                                                                                                                       ·.·-   ..                                                                    ..
·,        -                                                 .... --·.                                                                   . -·
          I
                    Terms: Due Up(?n receipt                                                              ... ---- � �.
                                                      ··-    ..
                                                                                                      -                            ..                                                       .. -·




                ADDITIONAL ELECTRICAL WORK: Add ( 1 ) do1,1ble                                                                                  '

                   duplex receipticle                                                                                                           $_180. 00
     :
     ·;

                                                                                                                                                                                                         .
                                                                                                                                                                                                             I
                                                                                                                                                                                                         I




 -�·




                                                                                                                                                                -·
P-i _ /(JiJ t/t I� fL:-:7-1� cb.d �
 -              -                                                           ·-
                                                                                                     ..           ..                                ...
                                                                                                                                                                       -          ·-
                                    cJ.,li;;1¥('                                                                                               TOTAL      $ 180. 00
                                                                                   0                                                                           --           ·-·   .. --




                                     �.          ..
                                                 .




                                                                                                                                                                              .        .·
                                                                                                                                                                                  ·'
                                          •,;.
                                  HOWARD HANNA COMMERCIAL                                                                            rnvolce No. 2014.fo·--               --
                                 4244 W�ST 12TH STREET
                                 ERIE, PA 16505
                                 814-480-8400
                                                                                                                                � INVOICE�
•
      -.
    • f,
                 Customer                                                                               - - ..� ,   :   . ,;;

                        NIAGARA VILLAGE LIMITED PARTNERSHIP                                                                 Date                           ,10/1/2014_- . _
                        4244 WESi 12TH srREET. - . . -- -
                      :_ERIE                  - PA
                                                            _
                                                          16605                                               .1'
                                                                                                                            Invoice No.
                                                                                                                            Rep
                                                                                                                                                           ��---
                                                                                                                                                            2014-10
                                                                                     .........,.,       ____,_ , . , FOB
                                                                                                               /
                          · ..   - .. -.-·---·

                                                          .D!?scrip_tlon-.::.                       -          •'               ..        ..                     TOTAL
                      PROPERTY ADDRESS:                           5473VILLAGE COMMON DRIVE #202
                      TENANT:                                     NORTH COAST FOOT & ANKLE PC
                      LEASE TERM:                                 11/01/2014 --10/31/2019
                      LEASE COMMISSION:                           6%   1}�      ''·< ·J··

                      COMMISSION DUE                              11/01/2014 ($21,000/YR X 5 YRS X 6%)                                                            $6,300.00


                                                                                                                                                                                I
                                                                                                                                                                               {;




                                                                                                                                                   -   .
                                                                                                                                                       i



           · ·   Payment Details                 ··
                 O    Cash
                 ®.   Check
                 O    Credit Card
           Name.       NIA
                       NIA                                                                               -�
                                                                                                          O_ffi_
                                                                                                           I c_ ,�
                                                                                                                 e U-e_o_"_
                                                                                                                     s      .�
                                                                                                                          fy_ �
                                                                                                                              - ----�)
                                                                                                                              -

                                                      ----'------
           CC# .
                        ... - - "" ·expires NIA




                      PLEASE RETURN COPY OF INVOICE WITH REMIITANCE TO: ATTN:
                 ----               ---.:- ,.-=-,----.TAMMY. A-T7HEADDRESS ABOVE                                                               I
               Harry E. Mueller
              The Key Man                                                                                                                                                                                                                                                                                                         Invoice·-                    .
              445 W. 8th Street
                                                                                                                                                                                                                                                                                                                                            •''




                                                                                                                                                                                                                                                                                                       Date                                  Invoice#
              Erie, PA 16502                                                                                                                                                                                                                                                                                                                                       -
                                                                                                                                                                                                                                                                                                                                                                       -�
                                                                                                                                                                                                                                                                                               ..      -                           --·-·
              814-452-3345                                      Fax: 814-454-5054
                                                                                                                                                                                                                                                                                                    10/24/2014                               162001
                                                                                                                                                                                                                                                                                                           -                     . _,.




                           !--�. . . .
                                1                                                                                                                                                                          r.
                           ,;
                                     Bill To                                                                                                                                                                             Ship To
                                                         �---�-"--------------''-""-���-1
                           . Niagara Village Prof. Bldg.
                             4244. West 12th Street
                             Erie PA 16505




                                             -             ..
                                      ...        ..
                                                                .,..----                         ..       ..      ;.___;.   .                         .. ..                      ..                                                                       •'           -                                       . ·-   -           ..
                                                                                                                                                                                                                                                                                                                                              . ,----
                       P.0.No.                                                      Terms                                                             Rep                             Ship Date                          Ship Via                                                         Project                                  Job Card#
                                            -· ..                                        - ·... ·.. :.·                                                                                                         I
                                                                                                                                                                                                                                                                                                                                                          ..
                                       .                        .•..... ....... ,
                                                                          _

                                                                                       .... ...
                                                                                                                                ..
                                                                                                                                             �   ..   -- ..                      ·-·-                                         ..   -·
                                                                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                                                  ··-···
                                                                                                                                "
                                                                                                                                                                                                            I                                                                                                          :
               Randy Ryzewski                                                       Net30                                                        ,.
                                                                                                                                                                                  10/24/2014                                                                                                                                                53436
                                                                                                                                                  -                                                                                                                                                                                           ..
                                                                                                                      .., ......                              ·-
                                                                                                                                                                     ··----                    ··--·                                                                                                                   '·
              Qty                                               Item                                                                                                                         Description                                                                                            Rate                                    Amount
                                                                                                      .               '          , ...                                                  ..
                                                                                         -
                                                                                                           •···                                               . •·
                                                                                                                                                                                                                                                                                                                            -
                                                                                                                                         "       ''                   ···-�":;



                       2 SRV-RECORE                                                                                     RECORE CYLiNDER REKEYED                                                                                                                                                       17.50                                 35.00T
    i                                                                                                                                                                                                                                                                                     '
    '
                      13 SRV-K.EY-SINGLE                                                                                SINGLE SIDED DUPLICATE KEY                                                                                                                                                     1.75                                 22.75T
                       1 .SRV-CALLI                                                                                  -· SERVICE CALL I LABOR                                                                                                                                                          54.75,                                54.75T
    '
                       '
                                                                                                                                RE· Suite 202
                                                                                                                                  '
                       I




                                                                                                               I                                                                                                                                                                                                       '
                                                                                                                                                                                                                                                                                     !•


                                                                                                                                                                                                                                                                                      :


        ';                                                                                                     '                                                                                                                                                                                                       .'
                                                                                                                                                                                                                                                                                                                       :

                           I
                                                                                                                                                                                                                                                                                ;

        '              I
                       ·,
                                                                                                                                                                                                                                                                                                                       ;




                                                                                                                                                                                                                                                                                !,



                                --                    ·-··--·..·..·.··..·.....-.---· .-.;...··        ..                        ... , . ·.·                                                                         ..
                                                                                                                                                                                                                                               ......-�
                                                                                                                                                                                                                                                             ....
                                                                                                                                                                                                                                                                     ..... ,.                                                                 -
    ,.
                                                                                                                                                                                                                          -
                                                                                                                                                                                                                                                                           ·.'
              .. --                   ··-·                                                                          :;-.·.-
                                                                                                                                                                                                                                                                                                                                       ..
                                                                                                                                                                                                       ----- ...                        -�                ._. .._,                   ··.·.· .....                           '•


                                                                                                                                                                                                                                                                                                                                                                   '.
                                                                                                                                                                                              "'

                                                                                                                                                                                                                                           Subtotal                                                                                         $112.50
                                                                                                                                                                                                                                        r···     ......              .,                       ..                      ..
                                                                                                                                                                                                                                    '
                                                                                                                                                                                                                                           Sales Tax (6.0%)                                                                                   $6.75
                                                                                                                                                         f
    ,)j�/'
     ..
           .�.y .. '
                                !Oj,.c;/1;/., (!/.;/:£ �:-iJ:'ll�-J /t-C/�dt�                                                                                                                            ·-··
                                                                                                                                                                                                                                          Total                                                                                        $119.25
I
                             '   .
               Diamorid Cleaning Corp
              1446 East 34/h St.                                                                           Invoice
              Erie, PA 16504

                                                                                               Invoice #: 2063
                                                                                            Invoice Date: 10/31i2014
                                                                                               Due Date: 11/30i2014
              Biii To:                                                                          Project:
                                                                                           .P.O. Number:
              NIAGARA VILL4GE PARTNERSHIP
              4244 WEST 12TH ST-
              ERIE, PA. 16505




      O�te                                             Description                                         Amount
10i.31/2014       . Cleaning NEJW Office forFoof6octor's.                                                      285.00T
                   ·. Work Included: Stripping and Waxing ( 5) offlces, cleaning all cabinets, ceiling
                   ; • vents, and vacumming·alf .carpeting. Also removed trash to dumpster.            .
                   · 'Work was completed on October 26 & 27th , 2014.
                   . Sales Tax                                                                                   17.10




                 . I
                                                                               Total                       $302.10
                                                                                    I
                                                                               Payments/Credits               $0.00

                                                                               Balance Due                 $302.10
                                   PRESQUE ISLE . PO                .
                 Erie, Pennsylvania
                      165063100
                   4125460002 -0097
      10/01/2014    (800)276-9777   04:46:25 PM
                                      · s.;.1 es Receipt
     Product                                     Sale Unft                           final°
     Dascrfptton                                 Qty Price                          Prf�e
     Q@      �N   GOODYEAR AZ 85395.2287                                             $6.65
    Zone-7
     Prforfty Nail 2-Day 8.v.Weteht
      2.10 oz.
      Expected Oelfver.v1 Fri 10/03/14
      USPS Tracking 1/1
      9114 9011 5981 · 5970 7789 86 .           11J(?.[d
      Includes $50 Insurance       c(d ivt(ld.. 1�·.tK'
      Issue Postage:                                                                •$6.65
   @@'"-:"GLENDALE AZ 85306-1701                                                     $6.65
   Zone-7
   Priority Mail 2-Day By Weight
     2.ao oz.
     Expected Delivery: frl 10/03/14
    USPS Tracking #1
    9114 9011 5991 5970 7790 06
    Includes $50 insurance
     (W.1 "'td.. (i:,{�t I� e.. { {: t/l (>.ft1
    Inue Posta!ie1                                                                  $6,65

  Tot11l I                                                                         $13.3'0
  Paid b.vr
 VISA                                                                              $13.30
     Account #:                                   XXXXXXXXXXXX3847
     Approval #1                                  677852
     Transact I on #1                             481
     23 903050011
 @ll for tracking or 'inquiries go to                                                              I
 USPS.com or call 1-800-222-1811,                                                                 ·I
*****•······················· ..... ·········                                                      '
·······················�················
BRIGHTEN SOMEONE'S MAILBOX. Greeting cards
available for p�rch�se at select Post
Offf ces,
f                         NIAGARA VILLAGE PROFESSIONAL BUILDING
                                  5473 Village Common Drive
                                            Erie,PA

                                COMMON AREA EXPENSES
                                      2014 Calendar Year
                               Based on 38,980 SF ofrentable area


  Unit No. 202
 Tenant: HDSC08
 Rentable SF: 1,259
 % of Rentable SF: 3.23%


 Real estate taxes                          s 82,031.24
 Insurance                                    8,627.00

 Landscaping                                 11,962.82

 Snow Removal                                34,111.31

 Facility Management                         30,929.73

 Required Inspections                         2,150.45

 Misc. Coinmon Repairs                        9,267:12

 Parking Lighting                             3,857.94

Parking Lot Repair                            3,100.00

Gas                                           1,032.02

Sewer                                         7,056.00

Water                                         8,037.13

Common Janitorial                            4,934.30

Common Janitorial Supplies                     939.07

Electric (includes HVAC)                    55,232.70

Dumpster Service                            8,958�00
                                        $272,226.83       2014 Operating Expenses
                                        x     3.23%       HDSC08 Share
                                        s  8,792.93.
                                        - 7,579.20        Annualized credit for payments (12 x $631.60)
                                           1,213.73
                                        x 83.33%.         New tenant moved in 11/01/14
                                        $ 1,011.40        Amount Due from HDSC08 for '14
NVCAMIHDSC08CAM14